WOODLEY, Judge.
The offense is driving while intoxicated; the punishment, 30 day in jail and a fine of $100.
The record contains no statement of facts and there are no bills of exception.
The information states that it was presented in County Court at Law No. 2 of Harris County. Trial was in County Court at Law No. 3.
Appellant filed a motion to set aside the information, alleging that it was never presented in or to County Court at Law No. 2.
The transcript shows that on February 1, 1960, the information was presented by the district attorney to County Court at Law No. 2 of Harris County.
The transcript further shows that this case was transferred by order of the Judge of County Court at Law No. 2 to County *321Court at Law No. 3 of said County, and the judge of the latter court entered a similar order.
We do not find in the evidence adduced in support of the motion to set aside the information where the recitations of the transcript are shown to be false.
The transfer was authorized by Art. 1970-110b, Sec. 2, V.A. C.S.
No error is shown in the overruling of the motion to set aside the information.
The judgment is affirmed.